In an action in which a judgment of foreclosure of a mortgage on real property was granted to the original plaintiff, the Dime Savings Bank of Brooklyn, by the Supreme Court, Westchester County, and entered on October 27, 1969, defendant Virginia Sonnenberg (to whom a Sheriff’s deed to the premises had been given after a sale to enforce a judgment lien) appeals from an order of the same court, entered December 7, 1972, which granted a motion by Uriel Schubert inter alla to confirm an assignment to him of the action and of the rights and interests of plaintiff therein. Order modified by deleting the last decretal paragraph thereof, which stayed the City Court of the City of New Rochelle from acting upon a certain motion by said Virginia Sonnenberg in a summary proceeding entitled “ Virginia Sonnenberg v. Feit ” (Index No. 17957/ 1970; the order erroneously names Uriel Schubert as petitioner in said procee'ding), and substituting a provision therefor denying Schubert’s motion insofar as it was for such stay. As so modified, order affirmed, with $20 costs and disbursements to appellant against respondent Schubert. The summary proceeding in the City Court of the City of New Rochelle was to recover possession of the premises. Since there is not complete ■ identity of parties in the summary proceeding and in the foreclosure action, the motion in the Supreme Court to stay the proceeding in the City Court of the City of New Rochelle, which motion was brought by Uriel Schubert, a person not a party to the City Court action, should have been denied (Pierre Assoc, v. Citizens Cas. Co. of N. 7., 32 A D 2d 495). Munder, Acting P. J., Latham, Gulotta, Christ and Benjamin, JJ., concur.